Citation Nr: 0524813	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-23 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for left knee injury, 
status-post meniscectomy, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee pain, with joint effusion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Left knee injury, status-post meniscectomy, is manifested 
by slight recurrent subluxation or lateral instability, pain 
on movement, degenerative joint disease, osteoarthritis, leg 
flexion not less than 90 degrees, full extension, and a large 
tear of the posterior horn of the lateral meniscus with 
constant pain and intermittent effusion into the joint. 

3.  Right knee pain, with joint effusion, is manifested by 
slight recurrent subluxation or lateral instability, pain on 
movement, intermittent effusion, degenerative joint disease, 
osteoarthritis, leg flexion not less than 90 degrees, and 
full extension.


CONCLUSIONS OF LAW

1.  The current manifestations of the veteran's left knee 
injury, status-post meniscectomy, more closely approximate 
the criteria for a 20 percent rating than a 10 percent 
rating; therefore, a 20 percent rating is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5257, 5258 (2004).

2.  The criteria for an initial rating in excess of 10 
percent for right knee pain, with joint effusion, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005).  Among other things, 
the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The Board notes at the outset that the veteran claimed 
entitlement to an increased rating for her left knee 
disability and service connection for a right knee disability 
in an August 2001 statement.  The August 2002 rating decision 
denied an increased rating for the veteran's left knee 
disability and granted service connection for a right knee 
disability, evaluated as 10 percent disabling.  The veteran 
then appealed with respect to the denial of an increased 
rating for her left knee disability and the propriety of the 
initially assigned rating to her right knee disability.  The 
Board notes that initial rating claims are generally 
considered to be "downstream" issues from the original 
grant of service connection.  VA's General Counsel 
promulgated an advisory opinion holding that separate notice 
of the VA's duty to assist the veteran and of her concomitant 
responsibilities in the development of her claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003.  In this case, with 
regard to the veteran's right knee initial rating claim, she 
was provided adequate VCAA notice of the elements required 
for service connection in letters dated in August 2001 and 
March 2002.  Additionally, pertinent to her left knee 
increased rating claim, the March 2002 letter informed her of 
the evidence necessary to substantiate such claim.

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The August 2001 and March 2002 letters 
advised the veteran that to establish entitlement to service 
connection, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  Additionally, the March 2002 letter informed the 
veteran that, to establish entitlement to an increased 
evaluation for his service-connected disability, the evidence 
must show that such condition has gotten worse.

Second, the claimant must be informed of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R.§ 3.159(b)(1) (2004).  The August 
2001 and March 2002 letters notified the veteran that VA 
would make reasonable efforts to help her obtain evidence 
necessary to support her claim, to include medical records, 
employment records, and records from other Federal agencies.  
Such letters also indicated that VA would obtain the 
veteran's service medical records and VA records.

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The August 2001 and March 2002 letters advised the 
veteran that she must provide enough identifying information 
about her records so VA can obtain them.  She was informed 
that if she completed, signed, and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, VA 
would attempt to obtain her private medical records.  The 
veteran was also notified that it was her responsibility to 
support her claim with appropriate evidence.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
never sent a letter specifically requesting that she provide 
any evidence in her possession that pertained to her claims 
(as required by 38 C.F.R. § 3.159 (b)).  Even so, the Board 
finds that the veteran is not prejudiced by such failure.  
The August 2001 and March 2002 letters advised the veteran 
inform VA of any additional information or evidence she 
wanted VA to obtain for her and she has been consistently 
requested to provide information about where and by whom she 
was treated for her left and right knee disabilities.  
Moreover, the veteran has not identified any additional 
outstanding relevant medical evidence to be considered in 
connection with her claims.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran is 
not prejudiced by VA's not specifically requesting that she 
provide any evidence in her possession that pertained to her 
claims.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate her claims, and she has been made 
aware of how VA would assist her in obtaining evidence and 
information.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
She has also been afforded a VA examination in June 2002 for 
the purpose of adjudicating her claims.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claims.

Background

The veteran served on active duty from October 1973 to 
December 1980 in the United States Army.

In a December 1995 rating decision, the RO granted service 
connection for a left knee condition, evaluated as 
noncompensably disabling, effective August 14, 1995.  In a 
July 1997 rating decision, the veteran was granted an 
increase, to 10 percent, for her left knee disability, 
effective September 25, 1996.  The August 2002 rating on 
appeal denied an increased rating for the veteran's left knee 
disability and granted service connection for a right knee 
disability, evaluated as 10 percent disabling, effective 
November 12, 1998.  Thereafter, the veteran appealed with 
respect to the ratings assigned to each knee disability.

Private medical treatment records from Dr. N. reflect from 
September 2000 to January 2001, the veteran was able to 
perform the squatting maneuver to approximately 25 to 30 
percent of normal before complaining of knee pain.  From 
March 2001 to May 2001, the veteran could squat to 15 to 20 
percent of the expected normal before complaining of 
bilateral knee pain.  

VA treatment records reflect that, in May 2001, it was noted 
that the veteran's X-rays revealed medial compartment 
osteoarthritis of both knees.  She had meniscal surgery on 
the left.  Upon physical examination, the veteran had 
positive crepitus with range of motion in both knees.  There 
was no instability noted over either knee.  There was 
tenderness to palpation over both the medial and lateral 
joint lines.  There was also tenderness elicited with both 
varus and valgus stress of the knees.  The impression was 
bilateral medial compartment osteoarthritis of the knees.  
The veteran was fitted for knee braces.

Private medical treatment records from Dr. N. reflect in June 
2001, the veteran could squat to 35 percent of normal, while 
donning a right knee brace. 

In August 2001, VA treatment records reflect that the veteran 
complained of bilateral knee pain for many years.  It was 
noted that she had surgery, an open meniscectomy, on her left 
knee around 1978.  The veteran indicated that she was told 
that she needed surgery on her right knee, but had declined 
it.  She had positive night pain and used a cane at times.  
The veteran also used a brace on her right knee, which helped 
a lot with the pain.  A brace was in the process of being 
made for her left knee.  She was on pain medication for her 
knees.  Objectively, the left knee had a large medial 
surgical scar.  Range of motion was zero to 105 degrees.  
There was positive crepitus, patellofemoral grind, and 
medial/lateral joint line tenderness.  There was also 
positive shifting with medial and lateral stress.  There was 
no anterior/posterior laxity.  There was small effusion.  
Right knee range of motion was zero to 105 degrees.  There 
was positive patellofemoral grind and medial and lateral 
joint line tenderness.  There was also some medial/lateral 
laxity, but no anterior/posterior laxity.  X-rays showed 
degenerative joint disease.  The assessment was degenerative 
joint disease, bilateral knees.  

Private medical treatment records from Dr. N. reflect in 
September 2001 and October 2001, the veteran was unable to 
perform the squatting maneuver.  In November 2001, it was 
noted that the veteran was wearing two heavy knee braces and 
was unable to perform the squatting maneuver.  It was also 
noted that her bilateral knee flexion was 90 percent of 
normal.  From December 2001 to March 2002, the veteran's 
bilateral knee flexion was 85 to 90 percent of normal.  In 
April 2002, she had normal range of motion in the extremities 
times four.  

In February 2002, VA treatment records show that the veteran 
was again seen for complaints of pain in her knees, worse on 
the right.  Objectively, it was noted that her left knee was 
clinically worse, but the right knee was more painful.  X-
rays showed severe arthritis bilaterally.  The assessment was 
bilateral knee osteoarthritis.  In April 2002, the veteran 
again complained of right knee pain, mostly during weight 
bearing and occasionally in the evening.  Upon examination, 
the veteran's strength of the lower extremities was 5/5.  
Right and left knee flexion was 100 degrees and extension was 
zero degrees.  There was positive patellofemoral grind 
bilaterally, with the right worse than the left, positive 
crepitus, and positive medial joint line tenderness 
bilaterally.  There was no effusion or swelling and no 
medial/lateral or anterior/posterior laxity.  There was mild 
pain with flexion and extension of bilateral knees.  There 
was negative anterior/posterior drawer signs bilaterally.  
The left knee had a well healed medial surgical scar.  The 
assessment was degenerative joint disease, bilateral knees.  

Private medical treatment records from Dr. N. reflect in May 
2002, range of motion in the veteran's extremities was 
normal, except for her right knee, which was limited to 90 
degrees.  

At a June 2002 examination, conducted for VA compensation 
purposes, the veteran complained of pain, stiffness, and 
giving away of both knees.  She indicated that she was on 
medication for the pain.  The veteran stated that the pain 
was constant and changes in the weather and increased 
activity would precipitate the pain.  Rest helped to 
alleviate the pain.  She indicated that she had bilateral 
knee braces, but such were not fitting and she had not been 
wearing them lately.  The veteran used a cane approximately 
one to two times a month when her knees acted up.  She had 
surgery on her left knee in 1978, but had not had any surgery 
on her right knee.  It was noted that the way such affected 
her daily life was that she had increased pain and decreased 
activity secondary to that pain.

On range of motion testing of the right knee, the veteran had 
120 degrees of flexion and zero degrees of extension.  Range 
of motion was precluded by the veteran's calf striking the 
back of her knee secondary to morbid obesity.  On the left 
knee, range of motion was 120 degrees of flexion and zero 
degrees of extension.  Again, it was noted that range of 
motion was limited secondary to morbid obesity.  On joint 
capsule testing on the right and left, there was no obvious 
laxity of the anterior and posterior cruciate ligaments and 
the joint capsule appeared to be intact.  MRIs of the 
veteran's knees were obtained.

The impression, per the MRIs, included degenerative changes 
of the right and left knees, joint effusion of the right and 
left knees, torn meniscus of the left knee, Baker's cyst of 
the left knee, and ACL tear of the left knee.  

Private medical treatment records from Dr. N. reflect that 
from June 2002 to January 2003, bilateral knee flexion was 
approximately 90 degrees.  In February 2003, range of motion 
of the four extremities was within normal limits throughout 
all planes.  

An April 2003 bilateral knee initial assessment, completed by 
Dr. B., reflects that the veteran complained of constant 
pain, instability, crepitus, and giving away in both her left 
and right knees.  There was no knee effusion bilaterally, but 
knee tenderness was present globally throughout both knees.  
The Board notes that portions of the physical examination 
appear to be missing; however, in the April 2004 private 
evaluation reported below, the results of this examination 
are included.  X-rays of the right knee demonstrated joints 
space narrowing, sclerosis, osteophyte and cyst formation.  
X-rays of the left knee showed patellofemoral disease and 
joint space narrowing, sclerosis, osteophyte and cyst 
formation.  The impression was osteoarthritis of both knees 
and pain of the right and left knee.  

An April 2004 VA treatment record reflects that the veteran 
had two G2 knee braces with medial unloaders, which she could 
not wear because they fall off her thighs.  It was noted that 
the veteran had an MRI on her left knee in February 2004 and 
such revealed a partially ruptured Baker's cyst, remote 
medial collateral ligament injury, atrophic ACL, 
tricompartmental osteoarthritis changes, which were severe in 
the medial compartment, previous meniscectomy in the medial 
meniscus, and a large tear of the posterior horn of the 
lateral meniscus.  The impression was internal derangement of 
both knees with severe osteoarthritis of the medial 
compartments of both knees.

An April 2004 examination, conducted by Dr. R. for the self-
reported purpose of an independent orthopedic medical 
evaluation, reveals that the veteran was last employed in 
March 1995.  Dr. R. related the veteran's relevant medical 
history, which included back complaints and fibromyalgia.  At 
the time of the April 2004 examination, the veteran stated 
that she could not squat at the knees or kneel.  She avoided 
lifting anything weighing more than about 20 pounds and this 
amount aggravated her lower back and knees.  She was able to 
take care of herself personally, but cannot take tub baths 
any longer.  She paid someone to perform routine household 
chores and did not exercise.  

Dr. R. noted accompanying medical records, to include the 
April 2003 assessment, completed by Dr. B.  Dr. R. noted 
that, at such evaluation, the veteran's right knee was from 
zero degrees of extension to 110 degrees of flexion.  The 
tibia/femoral alignment was 5 to 10 degrees of valgus.  The 
anterior posterior stability was less than 5 millimeters and 
the medial lateral stability was less than 5 degrees.  There 
was no flexion contracture.  There was no extension lag.  On 
examination of the left knee, there was no flexion 
contracture and 110 degrees of flexion.  The tibial femoral 
alignment was 1 to 4 degrees varus.  Anterior posterior 
stability was less than 5 millimeters and medial lateral 
stability was less than 5 degrees.  There was no extension 
lag.  There was no knee effusion on either side.  The 
quadriceps tone was satisfactory.  Knee tenderness was 
present globally throughout both knees.  X-ray result were 
again reported.

Upon physical examination, the veteran stated that she was 
planning to have Bariatric surgery and used a walker or cane 
for ambulation.  Without her walker, the veteran had a very 
slow gait with a short stride.  She did only fair when 
standing on her toes and heels.  She also did only fair when 
attempting to walk in a tandem fashion.  She was able to do 
only 20 percent of a deep knee bend.  The veteran had full 
extension with 110 degrees of flexion of both knees.  She had 
some tenderness over the anterior medial aspect of both 
knees.  The veteran had 8 percent of valgus of both knees.  
Both knees were stable on medial and lateral stress and on 
anterior posterior stress or an anterior drawer sign.  The 
veteran had a 4 inch anterior medial scar over the left knee 
from a previous surgical procedure.  She had marked crepitus 
on range of motion of both knees.  The veteran had no flexion 
contracture and no extension lag.  

Dr. R. indicated that he had tried to review some of the VA 
criteria for rating knee disabilities and stated that the 
veteran met the criteria for a 20 percent rating for her left 
knee disability due to the large tear of the posterior horn 
of the lateral meniscus for which she continued to have 
significant symptoms, to include intermittent effusions and 
the requirement of using a walker with instability in both 
knees.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2004).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (2004).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X- 
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II 
(2004).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, General Counsel stated 
that if a veteran does not meet the criteria for a 
noncompensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned. 
VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Code 5257) a separate 10 percent rating may be assigned where 
some limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).

VA's General Counsel has also stated that separate ratings 
under Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  

A.	Left Knee Injury, Status-Post Meniscectomy

The veteran is service-connected for left knee injury, 
status-post meniscectomy, evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  She 
contends that she experiences constant pain, stiffness, and 
giving away of her left knee.  The veteran argues that she 
must use braces and a cane in order to ambulate.  As such, 
she contends that she is entitled to a rating in excess of 10 
percent for her service-connected left knee disability.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected left knee disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran is currently in receipt of a 10 percent rating 
under Diagnostic Code 5257 in contemplation of slight 
recurrent subluxation or lateral instability.  The evidence 
of record shows that, in August 2001, there was positive 
shifting with medial/lateral stress, but there was no 
anterior/posterior laxity.  However, in April 2002, there was 
no medial/lateral or anterior/posterior laxity.  At the June 
2002 VA examination, there was no obvious laxity of the 
anterior and posterior cruciate ligaments and the joint 
capsule appeared to be intact.  In April 2003, 
anterior/posterior stability was less than 5 millimeters and 
medial lateral stability was less than 5 degrees.  In April 
2004, the left knee was stable on medial/lateral stress and 
on anterior/posterior stress.  The Board observes that, as 
indicated in the August 2002 rating decision, the veteran's 
complaints of pain on movement is also contemplated in the 
assignment of a 10 percent rating under Diagnostic Code 5257.  
As such, an evaluation in excess of 10 percent is not 
warranted based on instability or subluxation under 
Diagnostic Code 5257.  

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  Thus, the Board has considered the propriety of 
assigning a higher, or separate, rating under another 
Diagnostic Code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

The Board observes that the veteran has diagnoses of 
degenerative joint disease and osteoarthritis of the left 
knee of record, confirmed by MRIs and X-rays.  As such, the 
Board has considered the application of Diagnostic Codes 5003 
and 5010.  However, the 10 percent rating assigned is the 
maximum warranted for arthritis, in and of itself.  See 
Diagnostic Codes 5003, 5010.  The Board has considered, 
however, the veteran's manifested limitation of left knee 
motion with arthritis as a basis for assigning a higher, or 
separate, rating.  

Under Diagnostic Code 5260, a zero percent evaluation is 
assigned where flexion of the leg is only limited to 60 
degrees.  For a 10 percent evaluation, flexion must be 
limited to 45 degrees.  Records dated from May 2001 through 
April 2004 fail to reveal limitation of flexion to 60 degrees 
or less.  Specifically, during such time period, the most 
limited flexion the veteran experienced during range of 
motion testing was 90 degrees.  Moreover, while the veteran 
experienced pain when squatting and had positive crepitus 
during range of motion testing, there did not appear to be 
any additional impairment in regard to range of motion of her 
left knee.  See DeLuca, supra.  As such, the veteran does not 
meet the criteria for a higher or separate evaluation under 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  
A 10 percent evaluation requires extension limited to 
10 degrees.  The evidence of record fails to demonstrate any 
limitation of extension, as range of motion testing 
consistently revealed extension to zero degrees.  As 
indicated in the preceding paragraph, while the veteran 
experienced pain and crepitus on movement, there did not 
appear to be any additional impairment in regard to range of 
motion of her left knee.  See DeLuca, supra.  As such, the 
veteran does not meet the criteria for a higher or separate 
evaluation under Diagnostic Code 5261.

Additionally, as the veteran is not entitled to separate 
ratings under Diagnostic Codes 5260 or 5261, VAOPGCPREC 23-
97, VAOPGCPREC 9-98, and VAOPGCPREC 9-04 are not applicable.  

A review of the record reflects that the veteran underwent 
surgery, a meniscectomy in 1978, to remove semilunar 
cartilage, specifically the medial meniscus.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2004) provides for a maximum 
10 percent rating assignment based on symptomatic removal of 
the semilunar cartilage.  The Board acknowledges the 
veteran's left knee to be symptomatic; however, such symptoms 
of pain with motion are included in the current 10 percent 
rating assignment.  To assign a separate 10 percent rating 
under Diagnostic Code 5259 would thus doubly compensate the 
veteran for the same symptoms already considered and violate 
the rule against pyramiding.  See 38 C.F.R. § 4.14.  The 
veteran is, in effect, entitled to assignment of only one 
10 percent rating based on left knee manifestations of pain 
on motion with recurrent subluxation or lateral instability.

The Rating Schedule also provides that dislocation of 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint, warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2004).  
The Board observes that the veteran had undergone a previous 
meniscectomy in the medial meniscus; however, a February 2004 
MRI revealed a large tear of the posterior horn of the 
lateral meniscus.  Moreover, the evidence of record reflects 
constant pain and intermittent effusion into the joint.  The 
Board observes that the veteran does not meet all the 
criteria for a rating under Diagnostic Code 5258 as there is 
no evidence of "locking;" however, in accordance with 
38 C.F.R. § 4.7, the Board finds that the veteran's 
disability picture more nearly approximates a 20 percent 
rating under Diagnostic Code 5258 rather than a 10 percent 
rating under Diagnostic Code 5257.  

Additionally, as the evidence of record fails to demonstrate 
ankylosis, impairment of the tibia or fibula, or genu 
recurvatum, the veteran is not entitled to a rating in excess 
of 20 percent, or a separate evaluation, under Diagnostic 
Codes 5256, 5262, or 5263, respectively.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2004), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected left 
knee disability, as a review of the record, to include the 
medical evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.  Specifically, while 
the veteran has a documented 4-inch scar from her 1978 
meniscectomy, the evidence reveals that such is asymptomatic 
and well healed.  

B.	Right Knee Pain, with Joint Effusion

The veteran is service-connected for right knee pain, with 
joint effusion, evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5752.  She contends that 
she experiences constant pain, stiffness, and giving away of 
her left knee.  The veteran argues that she must use braces 
and a cane in order to ambulate.  As such, she contends that 
she is entitled to an initial rating in excess of 10 percent 
for her service-connected right knee disability.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of assigning initial staged ratings 
for the veteran's service-connected right knee disability.  

The veteran is currently in receipt of a 10 percent rating 
under Diagnostic Code 5257 in contemplation of slight 
recurrent subluxation or lateral instability.  The evidence 
of record shows that, in August 2001, there was some 
medial/lateral laxity, but no anterior/posterior laxity.  
However, in April 2002, there was no medial/lateral or 
anterior/posterior laxity.  At the June 2002 VA examination, 
there was no obvious laxity of the anterior and posterior 
cruciate ligaments and the joint capsule appeared to be 
intact.  In April 2003, anterior/posterior stability was less 
than 5 millimeters and medial lateral stability was less than 
5 degrees.  In April 2004, the right knee was stable on 
medial/lateral stress and on anterior/posterior stress.  The 
Board observes that, as indicated in the August 2002 rating 
decision, the veteran's complaints of pain on movement is 
also contemplated in the assignment of a 10 percent rating 
under Diagnostic Code 5257.  As such, an evaluation in excess 
of 10 percent is not warranted based on instability or 
subluxation under Diagnostic Code 5257.  

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  Thus, the Board has considered the propriety of 
assigning a higher, or separate, rating under another 
Diagnostic Code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

The Board observes that the veteran has diagnoses of 
degenerative joint disease and osteoarthritis of the right 
knee of record, confirmed by MRIs and X-rays.  As such, the 
Board has considered the application of Diagnostic Codes 5003 
and 5010.  However, the 10 percent rating assigned is the 
maximum warranted for arthritis, in and of itself.  See 
Diagnostic Codes 5003, 5010.  The Board has considered, 
however, the veteran's manifested limitation of right knee 
motion with arthritis as a basis for assigning a higher, or 
separate, rating.  

Under Diagnostic Code 5260, a zero percent evaluation is 
assigned where flexion of the leg is only limited to 60 
degrees.  For a 10 percent evaluation, flexion must be 
limited to 45 degrees.  Records dated from May 2001 through 
April 2004 fail to reveal limitation of flexion to 60 degrees 
or less.  Specifically, during such time period, the most 
limited flexion the veteran experienced during range of 
motion testing was 90 degrees.  Moreover, while the veteran 
experienced pain when squatting and had positive crepitus 
during range of motion testing, there did not appear to be 
any additional impairment in regard to range of motion of her 
right knee.  See DeLuca, supra.  As such, the veteran does 
not meet the criteria for a higher or separate evaluation 
under Diagnostic Code 5260.  

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  
A 10 percent evaluation requires extension limited to 
10 degrees.  The evidence of record fails to demonstrate any 
limitation of extension, as range of motion testing 
consistently revealed extension to zero degrees.  As 
indicated in the preceding paragraph, while the veteran 
experienced pain and crepitus on movement, there did not 
appear to be any additional impairment in regard to range of 
motion of her right knee.  See DeLuca, supra.  As such, the 
veteran does not meet the criteria for a higher or separate 
evaluation under Diagnostic Code 5261.

Additionally, as the veteran is not entitled to separate 
ratings under Diagnostic Codes 5260 or 5261, VAOPGCPREC 23-
97, VAOPGCPREC 9-98, and VAOPGCPREC 9-04 are not applicable.  

The Board observes that the evidence of record fails to 
demonstrate that the veteran has had surgery on her right 
knee, despite her statements indicating that surgery has been 
recommended.  Therefore, Diagnostic Code 5259 is not for 
consideration.  Additionally, as the evidence of record fails 
to demonstrate ankylosis, dislocated semilunar cartilage, 
impairment of the tibia or fibula, or genu recurvatum, the 
veteran is not entitled to a rating in excess of 10 percent, 
or a separate evaluation, under Diagnostic Codes 5256, 5258, 
5262, or 5263, respectively.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2004), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected right 
knee disability, as a review of the record, to include the 
medical evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an initial 
rating in excess of 10 percent for her service-connected 
right knee disability, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

C.	Extra-Schedular Consideration 

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  The record does not reflect any 
post-service hospitalizations for the disabilities now on 
appeal or show that such are unusually manifested.  There is 
no evidence that the veteran's collective disabilities or 
each individual disability has rendered her unable to secure 
or follow a substantially gainful occupation.  The Board does 
acknowledge that the veteran last worked in March 1995; 
however, there is no evidence that her unemployment is solely 
the result of her left and right knee disabilities.  As such, 
the medical evidence shows that any objective manifestations 
of the veteran's disabilities are exactly those contemplated 
by the schedular criteria.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

A 20 percent rating for left knee injury, status-post 
meniscectomy, and no higher, is granted, subject to the laws 
and regulations governing the payment of monetary awards.

An initial rating in excess of 10 percent for right knee 
pain, with joint effusion, is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


